Citation Nr: 1012570	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which in pertinent part granted 
service connection for status post surgical repair, left 
shoulder, and assigned a noncompensable rating, effective 
October 18, 2006.

The Veteran provided testimony before the undersigned 
Veteran's Law Judge at the RO in June 2009.  A transcript is 
of record.  

In August 2009, the Board remanded the Veteran's claim for 
additional development which has since been completed.  

A January 2010 rating decision granted an increased initial 
rating of 10 percent, effective October 18, 2006, for the 
Veteran's claimed left shoulder condition, which was 
recharacterized as left rotator cuff tendinosis with 
impingement.  

The case has been returned now for further appellate action.


FINDING OF FACT

The Veteran's range of motion of the left shoulder is 153 
degrees of flexion, 130 degrees of abduction, 35 degrees of 
internal rotation, and 45 degrees of external rotation, with 
pain but no additional functional loss, neurologic 
impairment, or ankylosis.  





CONCLUSION OF LAW

The criteria for entitlement to a disability rating in 
excess of 10 percent for a left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the 
Veteran, including service treatment records, records from 
various federal agencies, and private medical records.  
Additionally, the Veteran was provided VA examinations in 
March 2007 and November 2009 for his left shoulder 
condition.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria- Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.
Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran's left shoulder disability was initially rated 
as noncompensable under Diagnostic Code 5202 for impairment 
of the humerus bone in an August 2007 rating decision.  In a 
January 2010 rating decision, the Veteran's disability, 
recharacterized as left rotator cuff tendinosis with 
impingement based on the most recent VA examination, was 
assigned a 10 percent disability rating by analogy under 
hyphenated Diagnostic Code 5099-5024.  See 38 C.F.R. §§ 
4.20, 4.27. Diagnostic Code 5024 is for tenosynovitis, and 
Diagnostic Code 5099 represents miscellaneous orthopedic 
disabilities.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to 
shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (2009).

The regulatory criteria set forth in the Diagnostic Codes 
for the shoulder and arm provide different ratings for the 
minor arm and the major arm, i.e., whether the Veteran is 
right or left handed.  The Veteran indicated in the November 
2009 VA examination that he is right-handed.  Therefore, the 
Board will consider the ratings and criteria for the minor 
shoulder under the relevant diagnostic codes.

Initially, the Board notes that Diagnostic Code 5200 rates 
ankylosis of the scapulohumeral joint; however, because the 
medical evidence, as will be explained below, does not show 
that the Veteran has ankylosis, this diagnostic code is 
inapplicable.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm to shoulder level warrants a 20 percent 
rating.  Limitation of motion of the minor arm midway 
between the side and shoulder level also warrants a 20 
percent rating, and when motion is limited to 25 degrees 
from the side, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2009).

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a minimum 20 percent rating is warranted for 
the minor arm when there is malunion of the humerus, with 
moderate or marked deformity.  A 20 percent evaluation will 
also be assigned for recurrent dislocations of the (minor) 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level and for frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
is assigned for the fibrous union of the minor humerus.  38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2009).

Under Diagnostic Code 5203, for impairment of the (minor) 
clavicle or scapula in the minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement, and 
a 20 percent rating is granted for nonunion with loose 
movement or for dislocation of the clavicle.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2009).

Degenerative arthritis is rated pursuant to Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability is to be rated as follows: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with X- ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Veteran's service records show chronic dislocation of 
the left shoulder with essentially normal range of motion.  
The Veteran underwent surgery to repair tears to the rotator 
cuff in May 1970 and a June 1970 initial flying examination 
showed that flexion and abduction of the left shoulder were 
normal.  A January 1972 separation examination noted the 
left shoulder surgery and found no further abnormalities.  

The Veteran received a VA examination in March 2007 where 
the claims file was reviewed.  He was able to disrobe 
without difficulty and shoulder motor strength was noted to 
be 5/5 in all planes.  Range of motion testing revealed that 
abduction was to 180 degrees with pain at the very end of 
range of motion, forward flexion was to 170 degrees, 
external rotation was to 45 degrees, and internal rotation 
was to 90 degrees.  No additional limitation was noted due 
to pain or other DeLuca factors, including after repetitive 
testing, and the provided X-ray was unremarkable.  The 
examiner noted status post surgical repair of the left 
shoulder with current pain and decreased range of motion.  

The Veteran was provided a second VA examination in November 
2009 where he reported that his left shoulder pain had 
remained stable since the last VA examination and continued 
to report a decreased range of motion.  The examination was 
positive for pain, stiffness, and decreased speed of joint 
motion.  There was no evidence of deformity, giving way, 
instability, weakness, incoordination, subluxation, 
dislocation, or locking episodes, effusions, or any other 
additional symptoms.  

On physical examination, range of motion of the left 
shoulder was as follows: flexion to 153 degrees, abduction 
to 130 degrees, internal rotation to 35 degrees, and 
external rotation to 45 degrees.  There was objective 
evidence of pain on active motion but there were no 
additional limitations of range of motion after three 
repetitions.  The examiner diagnosed severe left rotator 
cuff tendinosis with impingement and noted that the limiting 
factors were pain and decreased mobility related with any 
repeated activity that involves overhead reaching or 
reaching across the body.

With respect to Diagnostic Code 5201, there is no medical 
evidence of record which indicated that limitation of arm 
motion of the minor extremity was to shoulder level.  In 
fact, both VA examinations found range of motion was well 
beyond 90 degrees or shoulder level.  With respect to 
Diagnostic Code 5202, the medical evidence does not reflect 
that the left shoulder had manifested by malunion, fibrous 
union, nonunion, or loss of the head (flail shoulder) of the 
humerus.  As such, Diagnostic Codes 5201 and 5202 do not 
provide a basis for an increased rating. 

There is no evidence of nonunion or dislocation of the 
clavicle or scapula, as is required for a higher rating of 
20 percent under Diagnostic Code 5203.  While service 
treatment records noted chronic of the left shoulder 
dislocation, the Veteran stated in the June 2009 Board 
hearing that his shoulder has not been dislocated since his 
in-service surgery to repair his shoulder and there is no 
evidence of shoulder dislocation after that point.  
Furthermore, the November 2009 VA examination indicated no 
evidence of significant bone or joint deformity or episodes 
of dislocation, subluxation, or locking.  Accordingly, the 
criteria listed under this diagnostic code cannot serve as a 
basis for an increased rating.

Finally, the record does not demonstrate X-ray evidence of 
degenerative arthritis involving two or more major or minor 
joint groups or occasional incapacitating episodes.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 5003.  
  
In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59.  However, the 
November 2009 VA examiner found that there was no additional 
limitation of motion due to pain, incoordination, 
instability, weakness, or any other functional factors and 
there is no evidence that pain is productive of disuse 
atrophy, skin changes, or objectively demonstrable weakness.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

Furthermore, while the examiner noted impingement in the 
diagnosis, the physical examination found that left shoulder 
range of motion was limited solely by pain and stiffness and 
was specifically noted to be unaffected by any other 
symptoms.  Therefore, there is no evidence of compensable 
neurological impairment.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8719.  

The Board notes that the Veteran reported in the June 2009 
hearing before the Board that he did not have any lateral 
movement.  When asked about that statement, however, he 
explained that he could raise his arm above shoulder level 
but that it was painful.  Pain alone is not sufficient to 
establish the existence of a compensable disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (symptoms, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Furthermore, 
limitation of motion due to pain is specifically 
contemplated and provided for under the applied rating 
codes.  While the Board acknowledges the Veteran's 
complaints of pain, it is noted that the 10 percent rating 
best represents the level of current disability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The Veteran also reported during the June 2009 hearing that 
his muscle strength was abnormal.  However, this is 
inconsistent with the contemporaneous objective medical 
evidence as both VA examiners have found normal strength.  
The March 2007 examiner noted 5/5 motor strength in all 
planes in the shoulder and throughout the remainder of the 
upper extremity and the November 2009 examiner noted no 
evidence of weakness. 
In sum, the weight of the credible evidence demonstrates 
that the Veteran's left shoulder disability warrants no more 
than a 10 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased initial rating in excess of 10 
percent for a left shoulder disability is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


